Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Rink on 6/16/2021.

The application has been amended as follows: 

In claim 1 line 1 after “An” insert --- agricultural ---.
In claims 1 and 9 line 3 delete “3.5%” and insert --- 5.0% ---.
In claim 9 line 1 after “an” insert --- agricultural ---.
In claim 9 line 4 delete “0,05” and insert --- 0.05 ---.
In claim 9 last line after “water” insert --- ; wherein the at least one polyphenol is tannins; and wherein the aqueous suspension is a fertilizer and/or a phytoprotective agent ---.
In claim 20 line 1 delete “9” and insert --- 10 ---.
Claims 1-3,5-16,18-23 are allowable. Claims 9-14,20, previously withdrawn from consideration as a result of a restriction requirement, have all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions, as set forth in the Office action mailed on 9/30/20, is hereby withdrawn and claims 9-14,20 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: EP 1 646 635, the closes prior, art fails to teach each and every limitation of the pending claims.

Examples 9 and 11 depict a liquid manure compound comprising 63% w/w and 70% w/w, respectively, of an organic extract of tannin and non-tannin comprising 5% w/w and 3% w/w solids, respectively. The organic extract is not further defined in the Examples, although the description provides a ratio of tannin to non-tannin substances of (5-0.6):1. In of Example 10, on the other hand, such extract is used in the dried form and the compound that is obtained is mixed and dissolved in water in a ratio of 50-100g/100 l.

Based on calculations, it is concluded that the concentration of tannins in all three Examples is below 5% w/w as recited in claim 1. 
In Example 9, one must calculate the amount of tannins in a (tannin + non-tannin) extract. Using a 5:1 ratio of tannin to non-tannin, 63% w/w of a composition containing 5% w/w solids in which tannins are present in 5 parts over 1, yields a concentration of tannins of 2.6% w/w. A similar tabulation can be applied to Examples 10 and 11. Example 12 is based on the product of Example 11, so the same comments are appropriate.

Furthermore, the concentration of metals is also lower in the products of Examples 9 and 11 (3% w/w and 6% w/w, respectively) compared to that instantly claimed (10% w/w metals). It is in fact specified in the Specification of the instant application that the 

Furthermore, the claims include the presence of a dispersing agent, which is not disclosed in the cited prior art. 


The products described in Examples 9-12 are not described as being suspensions. In fact, in Example 10 it is said that the product is “dissolved” , not suspended as instantly claimed.

Valencia(USAN 20100154498) does not read on instant claims. Instant claims require at least 5% tannin. Example 1 of ‘498 comprises 3.6% sabila extract. Sabila extract comprises tannin. USAN ‘498 does not disclose what percentage of sabila extract is tanin. For this reason, USAN ‘498 does not read on the instant claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALTON N PRYOR/Primary Examiner, Art Unit 1616